Case 1:12-cv-03072-CM Document 142

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KAREN MARSHALL, PAUL FLANNERY, and
DARRELL R. WHITE, on behalf of themselves and
all others similarly situated,

Plaintiffs,
Vv.
HYUNDAI MOTOR AMERICA,
Defendant.

 

STEVE MILLER, RICHARD KOTELLY,
KATHLEEN RIORDAN, CHARLENE LIDDLE,
KRISTA PIERSKALLA, and REBECCA
MCCORMICK, on behalf of themselves and all
others similarly situated,

Plaintiffs,
Vv.

HYUNDAI MOTOR AMERICA,

Defendant.

 

 

Filed 06/14/19 Page 1 of 45

USDC SDNY |
DOCUMENT
ELECTRONICALLY FILED

DOC #:

|| DATE FILED:_ (| ve] 2019

 

No. 12 Civ. 3072 (CM)

No. 15 Civ. 4722 (CM)

DECISION AND ORDER
DENYING PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

McMahon, C.J.:

In these consolidated cases brought pursuant to the Class Action Fairness Act, 28 U.S.C.

§ 1332(d) (““CAFA”)—as no federal claim is pleaded—purchasers of model year 2006 to 2010

Hyundai Sonatas allege that Defendant Hyundai Motor America (“HMA”) (2) engaged in unfair

and deceptive business practices by misrepresenting the quality and warranty policies of these

vehicles, and (ii) breached its “bumper-to-bumper” limited warranty by denying coverage for

brake parts known to be faulty.

 

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 2 of 45

Five individuals who reside in New York and Pennsylvania seek to certify a class of
approximately 67,000 individuals who purchased one of five model year Hyundai Sonatas over a
period of seven years. All five plaintiffs had problems with their brakes, and all five claim to have
lost money because they had to pay to fix their brakes. Whether there was a common, brake-
related defect in these vehicles, and whether Hyundai took pains to conceal it both before and after
these cars left the lot, are indeed common questions.

But plaintiffs’ claims give rise to a number of “uncommon” questions. Class members
purchased their vehicles from 89 different dealers, had different types of brake problems (some
front brakes, some rear brakes), and saw those problems manifest differently (grinding, sticking,
and burning smells) and at different times over the lifespan of their vehicles. Even the five
supposedly representative plaintiffs had different types of repairs and/or replacements, and each
was told something different by a different representative of Hyundai in connection with those
repairs or replacements—sometimes by independent Hyundai dealers and sometimes by
employees at Hyundai’s call center. Some plaintiffs were reimbursed for all or part of the work
that was done on their brakes; some were not. Some even worked on their brakes themselves or
had non-authorized vendors (like Meineke) do so.

These “uncommon” questions—each of which will require individualized proof—-will

plainly predominate at trial. Accordingly, their motion for class certification is denied.

BACKGROUND
1, Facts

Unless otherwise noted, the facts are taken from the most recent amended complaints in
Marshall, et al., v. Hyundai Motor America (12-cv-3072, Dkt. No. 24) (the “Marshall Complaint”)

and Miller, et al. v. Hyundai Motor America (15-cv-4722, Dkt. No. 27) (the “Miller Complaint”).
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 3 of 45

Class discovery was conducted in both cases, and, where necessary, supplemental facts are taken
from these materials.

A. The Alleged Detect

Model year 2006 to 2010 Hyundai Sonatas (the “Class Vehicles”) are sedan vehicles with
disc braking systems. In brief, disc braking systems employ hydraulic pressure and friction to
slow the rate of rotation of the vehicle wheels. (See Expert Report of Dave McLellan, Ex. 24(b)
to Graifman Decl., 12-cv-3072, Dkt. No. 85 at 3.}!

Plaintiffs allege that HMA “sold the Class Vehicles with a defective rotor/caliper brake
assembly.” (Pls.’ Mem. of Law in Supp. of Class Certification (“Br.”), 12-cv-3072, Dkt. No. 84
at 3.) According to Plaintiffs, “The defect is caused by Hyundai’s manufacture or installing of the
rotor/caliper brake assembly from materials that corrode when they come into contact with the
road salts, ice, and snow that accumulate during the winter in states in the northern part of the
United States[.]” (Jd. at 3-4.) “Due to this defect in materials installed, Sonatas manifest
premature deterioration of the rotors, calipers, slider clips[,] and carriers[.]” (id. at 4.) Allegedly,
“The corrosion causes brakes of the Class Vehicles, primarily the rear brakes, to seize and become
inoperative, leading to failure of the rear braking system, antilock braking system, and electronic
stability control system.” (Cd. at 4.)

Approximately 66,989 of these vehicles were purchased in New York and Pennsylvania
(the “Class Vehicles”). (See Ex. 27 to Graifman Decl.) Plaintiffs allege that HMA received

hundreds of consumer complaints related to this defect, and was in possession of internal testing

 

t For purposes of this motion, the Court has accepted and considered the expert testimony submitted in

support of Plaintiffs’ argument that they allege a class-wide defect in the Class Vehicles. Since certification is being
denied despite the consideration of this testimony, I have not bothered to grapple with Defendant’s Daubert motions
addressed to this testimony, which were made applicable to the already fully briefed class certification motion by
letter dated May 8, 2019 (Dkt. No. 128). The Davbert motions are being denied without prejudice to renewal when
summary judgment motions are due—see the schedule at the conclusion of this opinion.

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 4 of 45

done by its affiliate Hyundai-Kia America Testing Center and by its parts supplier Mando, which
testing showed that the parts corroded prematurely when exposed to winter conditions in the so-
called “Salt States.” (Br. at 13-14 (citing Exs. 15-16 to Graifman Decl.); see also Ex. 19 to
Graifman Decl.)

Plaintiffs allege that the corrosion contributed to brake problems, which manifested as

57 6c

“sticking,” “freezing,” “shuddering,” or brake noise, in the following ways:

1. Rusting and extensive iron oxide corrosion product buildup “binds” the brake pad
slider clips and carriers together, preventing movement;

2. Iron oxide corrosion product buildup on the disc surfaces causes shuddering during
braking; and

3. Corrosion product buildup “binds” or “freezes” the caliper piston inside its bore,
preventing depression of the brake pedal.

(Expert Report of Dr. Richard Lynch, Ex. 6 to Graifman Deel. at 4.)

Plaintiffs seek to recover monies they paid out of pocket for brake repair and replacement
that, they allege, should have been covered free of charge under HMA’s New Vehicle Limited
Warranty. Alternatively, they allege that HMA should have recalled their cars for brake
replacement. One Plaintiff alleges that Hyundai should have disclosed the defect at the time of
sale.

B. The Vehicle Warranty

TMA guaranteed that its vehicles would be protected by its “bumper-to-bumper” express,
limited warranty (the “New Vehicle Limited Warranty” or “Warranty”), which provided that HMA

was responsible for repair and labor for defective, covered car parts during the first 60,000 miles
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 5 of 45

driven or the first 60 months (five years) of ownership, whichever came first. (Ex. D to Kidney
Decl. (“Warranty”), 12-cv-3072, Dkt. No. 95, at HMAM_002315.¥

To obtain warranty service, an owner must present his or her vehicle to an authorized.
Hyundai dealership within the Warranty period? (id.) HMA has 89 authorized, third-party dealers
in New York and Pennsylvania. (Ex. X to Kidney Decl., at HMAML_000854 (data as of April 5,
2016).) Each is a distinct corporation, which is neither owned nor controlled by HMA. (Decl. of
Greg Webster, Ex. Y to Kidney Decl., 5.) HMA does not make the initial decision regarding
whether a brake repair is covered under its Limited Warranty. Instead, it is these third-party
dealerships that “follow through on all warranty obligations to the Dealer’s customer.” (Hyundai
Warranty Policy & Procedures, dated May 2015 (“P&P”), Ex. Z to Kidney Decl., at
HMAM_ 006108.) As one independent authorized dealer has testified, coverage decisions depend
on many factors, including “the specific component that needs repair or replacement, the reason
the component needs repair or replacement, . . . the vehicle’s maintenance history, and the
individual use of the vehicle.” (Decl. of Greg Melino, Ex. AA to Kidney Decl., { 11.)

Generally, the New Vehicle Limited Warranty provides for the repair or replacement of
original parts that do not wear out under everyday use conditions. Under the heading “WHAT IS
COVERED,” the Warranty specifies:

Repair or replacement of any component originally manufactured or

installed by Hyundai Motor Company, Hyundai Motor
Manufacturing Alabama (HMMA) or Hyundai Motor America

 

2 Because two plaintiffs owned 2006 vehicles, HMA focuses on the 2006 versions of the warranty and

glovebox documents. However, HMA states that the 2007-10 iterations are substantially similar (Def. HMA’s
Mem. of Law in Opp. to Pls.’ Mot. for Class Certification (“Opp.”), 12-cv-3072, Dkt, No. 94 at 4 n.2) and Plaintiffs
do not contest that statement. A compendium of warranty excerpts may be found at Exhibit 10 to the Graifman
Declaration.

3 No party has briefed the issue of whether (/) using a non-authorized repair shop or (ii) installing non-
Hyundai parts voids the warranty, Moreover, neither Judge Karas nor Judge Griesa addressed this potential
argument at thie motion to dismiss stage.

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 6 of 45

(HMA) that is found to be defective in material or workmanship
under normal use and maintenance, except any item specifically
referred to in the section “What is Not Covered.”

(Warranty at HMAM_002315 (emphasis added).)
Under the heading, “WHAT IS NOT COVERED,” the Warranty reads, in relevant parts:

* Normal maintenance services such as: cleaning & polishing, minor
adjustments, lubrication, oil/fluid changes, filters, anti-freeze
coolant replenishment, wheel alignment and tire rotation unless such
services are performed as part of a warrantable repair,

* Normal maintenance items (#) are warranted in normal service,
only when the replacement is the result of a defect in material or
factory workmanship, for 12 months from the date of original retail
delivery or date of first use, or 12,000 miles, whichever occurs first,
or up to the first scheduled maintenance replacement interval. (# -
such as belts, brake pads and linings, clutch linings, filters, wiper
blades and bulbs)

* Slight irregularities not recognized as affecting quality or function
of the vehicle or parts, such as slight noise or vibration, or items
considered characteristic of the vehicle.

[...]

* Normal deterioration or wear of any part.

[--.-]
Worn brake pads/linings
[.-.]

* Damage or failure resulting from:

Negligence of proper maintenance as required in the Owner’s
Manual.

[...]

Use of parts other than Hyundai Genuine Parts, or parts of non-
equivalent quality and design.

(id. at HMAM_002316-17 (emphasis added).) The parties generally agree that brake pads are not

covered by the Warranty, but any defectively manufactured rotors, clips, sliders, caliper
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 7 of 45

brackets/carriers, and caliper assemblies would be considered covered parts. Defective brake pads
are not at issue in these actions.

The Warranty also requires owners to maintain their vehicles, and lists “Proper use,
maintenance and care of your vehicle in accordance with the instructions contained in this
handbook and in your Owner’s Manual” under the heading “OWNER’S RESPONSIBILITIES.”
(id, at HMAM_002316.)

Once an authorized third-party dealer decides whether to honor a customer’s warranty
claim, HMA agrees to “reimburse the Dealer for repair, replacement, or adjustment of any part”
covered under warranty.” (P&P at HMAM_ 006108.) In addition, HMA “will, from time to time,
advise and counsel DEALER on ... warranty administration” and “will periodically evaluate
DEALER’s performance of ‘warranty service.” (id, at HMAM_006075.) HMA “reserves the
right to furnish the final decisions in all warranty matters.” (Id. at HMAM_006110.)

Through its network of authorized dealers, HMA paid at least 4,775 warranty claims on
2006-2010 Sontatas related to rotors, calipers, and (even though they are not at issue in this case)
brake pads. (See Def. HMA’s Mem. of Law in Opp. to Pls.’ Mot. for Class Certification (“Opp.”),
12-cv-3072, Dkt. No. 94 at 19 (citing Exs. 15-16 to Graifman Decl.).) About 1,228 of the paid
claims were covered within the first 12,000-mile period, while 783 of these claims were paid after
60,000 miles—when HMA was under no obligation to cover them. (/d. at 34.)

C. Named Plaintiffs’ Experiences With Their Class Vehicles

The five Named Plaintiffs in these proposed class actions did not have anything like
identical experiences with their vehicles—except that they all owned Sonatas and they all had

brake problems.

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 8 of 45

1, Plaintiff Karen Marshall (Marshall Action)

Plaintiff Karen Marshall (“Marshall”) is a resident of Bedford Hills, New York. (Marshall
Compl. 9.)

In or about November 2005, she purchased a new 2006 Sonata from nonparty Healy
Brothers Hyundai, an authorized dealer in Bedford Hills. (id; see also id. § 23.)

At approximately 11,297 miles, Marshall brought the vehicle into the dealer, complaining
that her “car and steering wheel vibrate[d] when applying brakes.” Ud § 24; Dep. of Karen
Marshall, taken July 19, 2018 (“Marshall Dep.”), Ex. 33 to Graifman Decl. 39:7-11.) Healy
Brothers found that the front rotors were warped. (Marshall Dep. 39:24-40:10.) Healy resurfaced
the front rotors at no cost to Marshall. (/d.)

On April 4, 2008, when the vehicle had approximately 42,782 miles on it, Marshall brought
the vehicle to a different dealer, nonparty Falcon Hyundai, alleging that her brakes “pulsate[d],”
with a “shimmy felt through the steering wheel” and a “brake-induced vibration through the brake
pedal.” Gd. 41:14-42:7.) Falcon Hyundai made a report that the “front pads and rotors [were]
worn below in spec” (id. 42:14-16)—a term Plaintiffs do not define, Marshall asked Falcon that
these repairs be covered under warranty, but Falcon apparently refused. Gd. 43:14-24.) The
upshot is that Marshall paid to have her brake pads (not at issue) and rotors (in issue) replaced.
(id. 42:25-43:1.) She paid $429.45 for parts and labor. (id)

Around June 2010, when the vehicle had approximately 74,692 miles on it, Marshall again
experienced vibrations when applying the brakes. This time she brought the vehicle to a local
repair shop, not to an authorized dealer. (Id. 44:1 1-45:7.) Again, the front brake pads and rotors
were replaced, at a cost of $388.38. (/d. 45:8-46:7.) Again, Plaintiff asked HMA to cover the
repairs under warranty; her request was denied—which was not surprising, as the vehicle’s

warranty had expired at 60,000 miles. (id. 44:19-22.)
8
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 9 of 45

In September 2010, less than 10,000 miles since the last repair, Plaintiff noticed the same
noises occurring and the same vibrations when applying the brakes. (Marshall Compl. { 26.) It
is not clear whether Marshall incurred costs associated with this round of problems.

When the vehicle was about seven years old, and had about 100,000 miles on it, Marshall
replaced a caliper. (Marshall Dep. 47:20-49:5, 53:22-54:8.)

Marshall testified that her husband also performed work on the vehicle’s brakes, using auto
parts she had purchased from an independent parts store. This work included replacing pads and
rotors. Marshall could not recall when it was done. (fd. 49:25-53:21.)

2. Plaintiff Darrell R. White (Marshall Action)

Plaintiff Darrell R. White (“White”) is a resident of Mattydale, New York. (Marshall
Compl. ¢ 10.)

In or about August 2007, he purchased a new 2007 Sonata from an authorized dealer in
Syracuse, New York. (Id; Dep. of Darrell White, taken July 10, 2018 (“White Dep.”), Ex. 37 to
Graifman Decl. 11:3--24.)

In June 2008, at 9,590 miles, White brought the vehicle to the Hyundai dealer after hearing
abnormal brake noise. (Ex. 38 to Graifman Decl.; Marshall Compl. 427.) Finding “abnormal
wear,” the dealer replaced the rear calipers on both sides of his vehicle. (/d.) The repair was
covered under the warranty. (Ex. 38 to Graifman Decl.)

In or about June 2009, when White’s vehicle had roughly 27,000 miles on it, he heard a
loud grinding noise when applying the brakes. White again brought the vehicle to the dealer.
(Marshall Compl. { 27; White Dep. 58:15-59:3.) The mechanic at the dealership allegediy said,
“This happens all the time” and told him he would just have to keep bringing it back to the dealer
every year for “brake maintenance.” (Marshall Compl. § 27.) HMA refused to cover the brake

repairs—which included replacing the rear brake pads and machining the rear rotors—which

9

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 10 of 45

totaled approximately $310.00. Ud. 9] 27-28: White Dep. 59:4-60:8.) The vehicle appears to
have been under warranty at the time.

In September 2011, White again noticed that the brakes and rotors “were performing in a
defective fashion” and brought the vehicle to “a mechanic.” (Marshall Compl. J 29.) White paid
$473.43 to replace the brakes and rotors, Ud.) “At the time, the vehicle had 75,200 miles” on it,
but he alleges that it should have been covered under an extended warranty offered by Hyundai—
or, alternatively, it should have been covered under Hyundai’s Basic Warranty because that
warranty was “unconscionable as applied to the rotors and calipers.” (id)

3. Plaintiff Steve Miller (Miller Action)

Plaintiff Steve Miller (“Miller”) is a resident of Brooklyn, New York. (Miller Compl. { 9.)

In or about November 2007, Miller purchased a new 2008 Sonata from a Hyundai
dealership, located in Brooklyn, New York, Ud. 24; Dep. of Steve Miller, taken June 28, 2018
(“Miller Dep.”), Ex. 36 to Graifman Decl. 9:6—15.)

In or about February 2009, when Miller’s vehicle had been driven approximately 15,332
miles, he noticed a burning smell from the right rear brake, (Miller Compl. § 26.) Miller brought
the vehicle to the Hyundai dealership. (id) The Hyundai dealership tested the car but was unable
to duplicate the burning smell. (Ud: Miller Dep. 42:23-44:6) Miller was not charged for the visit.
(Miller Dep. 44:4-6.)

Ten months later, in about December 2009, Miller again noticed a burning smell in his rear
brakes. (Miller Compl. J 27; Miller Dep. 44:11—25.) At the time the car had about 24,000 miles
on it. (Miller Compl. 427.) Rather than bring his car to an authorized third-party dealer, he took
it to an independent shop. (ld) The repair shop recommended a replacement of the rear brake

caliper assembly, rotors, and brake pads. (fd.)

10
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 11 of 45

Miller contacted HMA through its customer service call center and asked that HMA cover
these repairs under the warranty. (/d.) HMA refused, presumably because the repairs were not
performed by an authorized dealer. (id) Asa result, Miller paid $355. (id. | 28; Miller Dep.
50:3--8.)

On or about December 2010, Miller returned to the dealership, again complaining of a
burning smell coming from his right rear tire. (id. § 29.) Again, the dealer could not duplicate the
problem. (/d.) Miller does not allege he was charged for this visit. (/d.)

Since then, Miller claims to have had “continual problems with the rear brake pads seizing
up in the calipers due to corrosion build up on the calipers.” (/d. 930.) Miller “did not contact
Hyundai for reimbursement of his subsequent repairs as he was previously told by the customer
care center that these brake repairs are not covered under warranty.” Ud.) “Instead, Miller
purchased the parts himself and paid an independent mechanic to replace his brake components.”
(id.) He has replaced corroded hardware (calipers and rotors) three times—in March 2010,
September 2010, and October 2016—due in part to seizing. (Id.) He has replaced the brake pads
approximately seven times. (/d.) He has spent approximately $802.73 on these repairs. Ud.)

4, Plaintiff Charlene Liddle (Miller Action)

Plaintiff Charlene Liddle (“Liddle”) is a resident of Syracuse, New York. (Miller Compl.
{| 12.)

In or about November 2005, Liddle purchased a 2006 Sonata from a Hyundai dealership
in Syracuse, New York. (/d. 48.)

Liddle first heard “squeaking” in her rear brakes in August 2006, when the vehicle had
approximately 3,500 miles. Ud. § 49.) Plaintiff took the vehicle into an authorized, third-party
dealership located in Syracuse, New York. (/d.) Her front and rear rotors were replaced under

warranty. (/d.)
li

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 12 of 45

On or about December 2006, with approximately 5,572 miles on the car, Plaintiff brought
the vehicle into the dealership complaining of continued squeaking coming from the rear brakes.
(id. ( 50.) The dealership did not find a problem. (d.; Dep. of Charlene Liddle, taken July 11,
2018 (“Liddle Dep.”), Ex. 32 to Graifman Decl. 43:8-24.)

On August 18, 2008, with approximately 15,013 miles on the vehicie, Liddle paid an
authorized dealer $436 to replace her rear brake rotors and pads. (9/51; Liddle Dep. 45:5-49:10.)
HMA refused to cover this repair under the watranty. (Liddie Dep. 48:8-49:10.)

Since that visit, Liddle has had six more repairs performed on her vehicle, including two
relating to the brakes—one at 38,613 miles and another at about 44,000 miles. (Miller Compl.
52.) The Miller Complaint does not include any specifics regarding these repairs.*

Liddle’s most recent repair occurred on April 7, 2015 (id), which was well beyond the
expiration of the five-year warranty.

5. Plaintiff Rebecca Carr, née McCormick (Miller Action)

Plaintiff Rebecca Carr, née McCormick (“McCormick”) is a resident of Levittown,
Pennsylvania. (Miller Compl. 414; Dep. of Rebecca Carr, taken July 16, 2018 (“McCormick
Dep.”), Ex. 34 to Graifman Decl. 4:7-24.)

In or about March 2012, McCormick purchased a used 2009 Sonata from City Auto Park
in Burlington, New Jersey, while the warranty was still in effect. (Miller Compl. 14; McCormick
Dep. 12:10-13:16.) At that time, the vehicle was more than two years old and had approximately

14,502 miles on it. (McCormick Dep. 13:1 1-16.)

 

4 Of Liddle’s breach of warranty claims, Judge Griesa observed, “It is... mathematically impossible for
Liddle to assert valid Warranty claims for events occutring between 2008 and 2015,” because her warranty expired
in 2010, but the four-year statute of limitations stretched back only as far as 2011. Miller v. Hyundai Motor Am.,
No. 15-cv-4722, 2016 WL 5476000, at *9 (S.D.N.Y. Sept. 28, 2016) (Miller J).

12
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 13 of 45

Between the time McCormick purchased the vehicle and the first time she brought it to a
dealer (Miller Compl. § 60), an acquaintance of McCormick’s husband repaired the brakes. Ud.
55:13-56:3.)

In September 2014, McCormick began noticing a grinding sound and burning smell
coming from her rear brakes. (McCormick Dep. 52:10-14.) When the car had 60,652 miles on it
_—it was out of warranty—she brought it to the dealer. (/d. 52:15-53 5.) McCormick did not pay
for the visit. (See Ex. 35 to Graifman Decl. at HMAML, 000852.)

In October 2014, McCormick heard the grinding sound again and brought the car back to
the dealer. She was told by someone at the dealer that the brake pads were sticking in the left rear
caliper and that her vehicle required the replacement of the rear caliper and rotors. (Miller Compl.
7 61; McCormick Dep. 53:13-24.)

McCormick paid $207.80 for this repair, and then contacted the Hyundai Customer Service
Center. (Miller Compl. § 61; McCormick Dep. §6:12-58:14.) McCormick eventually received a
check from Hyundai for $317.50. (id) Part of that reimbursed her for the brake repair; part was
likely intended to cover replacement of the car’s battery from an earlier visit to the dealer. (Miller
Compl. | 62; McCormick Dep. 57:4-58:6.)

In January 2015, McCormick brought her vehicle to the dealership for an inspection.
(Miller Compl. { 63.) She was told that the front and rear rotors needed replacement. (/d.)
McCormick brought the vehicle to Meineke—an independent shop—for a second opinion, and
Meineke advised that the brakes and calipers needed replacement. (/d.) McCormick had Meineke
replace the brakes and rotors. (/d.) She returned to a dealer the following week to have the calipers

replaced. (/d.) She was refused coverage and paid $245.77 for the repair. (/d.)

13

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 14 of 45

II. Present Proceedings
A. New York Hyundai Owners File a Case

Aggrieved Sonata owners first brought the case of Marshall, et al. v. Hyundai Motor
America, on March 6, 2012 in the Supreme Court of the State of New York, Westchester County.
(12-cv-3072, Dkt. No. 1.) | Three named plaintiffs—Karen Marshall, Paul Flannery,” and Darrell
R. White, all New York residents—brought the action “on behalf of all citizens of New York who
purchased or leased a 2006 to 2010 Hyundai Sonata in New York State.” Ud. {J 2, 4 (alterations
omitted).)

Defendant HMA removed the action to the Southern District of New York on April 18,
2012, pursuant to CAFA. (/d.) The case was assigned to the Hon. Kenneth M. Karas. The
Marshall piaintiffs then filed an amended complaint. (12-ev-3072, Dkt. No. 24.) Most of the
claims in that complaint were dismissed; of the six counts alleged, only two——for deceptive post-
sale conduct under N.Y. Gen. Bus. Law § 349 CGBL § 349”) and for breach of express watranty—
survived HMA’s motion to dismiss. ( 12-cy-3072, Dkt. No. 46 at 5-31.) Of particular import,
Judge Karas dismissed all of the Marshall plaintiffs’ claims that were predicated on conduct that
occurred prior to and in connection with the purchase of their vehicles (what this Court terms
“time-of-sale” conduct). Marshall v. Hyundai Motor Am., 51 F. Supp. 3d 451, 465 (S.D.NLY.
2014) (Marshall).

B. A Second Case Is Filed, and the Cases Are Consolidated

A second group of aggrieved Sonata owners—Steve Miler, Richard Kotelly, Kathleen

Riordan, Charlene Liddle, Krista Pierskalla, and Rebecca McCormick,® represented by the same

 

5 Flannery is not one of the five Proposed Class Representatives. I do not know if he is still a party plaintiff.

é Riordan is not a Proposed Class Representative, and 1 do not know if she is still a party plaintiff. Kotelly

and Pierskalla had all their claims dismissed.

14
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 15 of 45

counsel as the Marshail plaintiffs—filed a separate complaint directly in federal court on June 17,
2015. (15-cv-4722, Dkt. No. 1.) Shortly thereafter, on September 7, 2015, Judge Karas entered
an order consolidating the Marshall and Miller actions for all purposes. (15-cv-4722, Dkt. No. 12
at 1.)

On May 13, 2016, these cases were reassigned to the Hon. Thomas P. Griesa. (15-cv-4722,
Dkt. Entry dated May 13, 2016.) At that time there was pending a motion to dismiss the Miller
plaintiffs’ claims. (15-cv-4722, Dkt. No. 13.) Judge Griesa granted that motion and a subsequent
motion (15-cv-4722, Dkt. No. 30) in substantial part; he left in the case only the following claims:
(i) Plaintiffs Miller’s and Liddle’s claims under GBL § 349 for post-sale deceptive conduct;
(ii) Plaintiff Riordan’s deceptive practices and unfair conduct claims under the Illinois Consumer
Fraud Act”; and (iii) all of Plaintiff McCormick’s deceptive and unfair conduct claims under the
Pennsylvania Unfair Trade Practices and Consumer Protection Law, 73 P.S. §§ 201-1 ef seq.
(“PUTPCPL”)— including claims for time-of-sale® and post-sale deceptive and unfair conduct.
Miller v. Hyundai Motor Am., No. 15-cv-4722, 2016 WL 5476000, at *17 (S.D.N.Y. Sept. 28,
2016) (Miller D; Miller v. Hyundai Motor Am., No. 15-cv-4722, 2017 WL 4382339, at *10
(S.D.N.Y. Sept. 29, 2017) (Miller I. Again, all claims by all the Miller plaintiffs for deceptive
conduct at the time of their purchases were dismissed, except for McCormick’s claim, which
allegedly arose under the PUTPCPL (although MeCormick did not purchase her car in
Pennsylvania).

After Judge Griesa died, the cases were reassigned to my docket.

 

7 Riordan has not been designated as a Proposed Class Representative, and Illinois purchasers are not

included in the proposed class definition, so Lassume that she is no longer in the case.

8 The analogous claims brought under GBL § 349 were dismissed on statute of limitations grounds;

Pennsylvania’s limitations period is six years, not three years as is the case in New York.

15

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 16 of 45

C, Plaintiffs Move Jointly for Class Certification
On December 5, 2018, the Proposed Class Representatives—Karen Marshall, Darrell
White, Steve Miller, Charlene Liddle, and Rebecca McCormick—moved jointly to certify two
classes, pursuant to Fed. R. Civ, P. 23(b)(2) and Fed. R. Civ. P. 23(b)(3). (12-cv-3072, Dkt. No.
83; 15-cv-4722, Dkt. No. 64.) Both classes are defined as
All persons who purchased or leased a Hyundai Sonata vehicle,

Model Years 2006 through 2010 (the “Class Vehicles”), in the State
of New York and State of Pennsylvania.

(Br. at 1.)

The motion does not seek certification of subclasses; all Named Plaintiffs appear to be
designated as representatives of the entire class. Cf Amchem Prods., Inc. y. Windsor, 521 U.S.
591, 603 (1997).

Because no consolidated amended class complaint was ever filed, and because there have
been two separate motions to dismiss (decided by two judges, neither of whom is this Judge), and
because some named plaintiffs whose claims survived motions to dismiss are not moving for class
certification (Paul Flannery (New York); Kathleen Riordan (illinois), it has taken some effort to
figure out what claims are actually in this case. It appears that Plaintiffs are moving for
certification of a class that would assert the claims under one common law and two statutory
theories of recovery:

1. Breach of Express Warranty

Plaintiffs seek class certification for claims that assert breach of express warranty under
New York and Pennsylvania law. (Br. at 4-5.) The breach of warranty claims of three of the five
Proposed Class Representatives were dismissed on motion, so Marshall and White are the only

movants who could represent a class on such a claim. Marshall, 51 ¥. Supp. 3d at 473 (denying

16
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 17 of 45

motion to dismiss Marshall and White’s breach of warranty claims); Miller I, 2016 WL 5476000,
at *3, *10 (dismissing McCormick, Miller, & Liddle’s breach of warranty claims).

2. Deceptive Conduct under N.Y. Gen. Bus. Law § 349

Plaintiffs move for class certification of a claim that would include both time-of-sale and
post-sale deceptive conduct under GBL § 349. (Pls. Br. at 5.) [note that all New York Named
Plaintiffs have had their statutory time-of-sale claims dismissed by Judges Karas and Griesa as
time-barred. Marshall, 51 F. Supp. 3d at 473; Miller I, 2016 WL 5476000, at *7. However, a
non-New York Named Plaintiff has a surviving time-of-sale claim for deceptive conduct
(McCormick), While her personal claim allegedly arises under Pennsylvania law, if she had a
viable claim she could, under CAPA, represent a class of persons who, unlike the New York
Named Plaintiffs, were able to assert timely time-of-sale GBL claims” However, as will be seen,
McCormick does not have a viable time-of-sale claim under Pennsylvania law.

Plaintiffs’ claims pursuant to GBL § 349 for a variety of allegedly deceptive post-sale
practices were not, however, dismissed by Judges Karas and Griesa. From parsing the complaints
and Plaintiffs’ memorandum of law in support of their motion for class certification, it seems that
they are asserting four separate theories of why the GBL was violated after they purchased their
Sonatas:

First, HMA refused to cover the defect in the brakes under warranty. Miller 1, 2016 WL

5476000, at **6~7.

 

3 Ttis not clear whether there are any such individuals. McCormick did not file her lawsuit until June 17,2015;

by that time New York’s three-year statute of limitations on GBL claims had run for all cars purchased prior to June
17, 2012. Moreover, Judge Griesa ruled that the New York plaintiffs in Miller-——and by extension all New York
plaintiffs—could not relate their claims back to the filing of the Marshall Complaint. Miller £2016 WL 5476000, at
*12,

\7

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 18 of 45

Second, HMA failed to issue a warning or recall for the Sonatas that had defective brakes,
despite hundreds of consumer complaints and thousands of brake-related warranty claims. Jd.

Third, HMA or its agents told customers that their brakes had corroded for reasons other
than the fact that they were defectively manufactured, such as customers’ failing to perform regular
maintenance of their brakes or because of harsh weather conditions.'° (Br, at 3.)

Fourth, HMA “masked the known defect by having its dealers consistently charge
customers for the repairs and/or the temporary ‘field fix,’” ie., oiling the brake assembly rather
than repairing or replacing the components. (/d. at 19.)!!

3. Deceptive Conduct under the PUTPCPL,

Plaintiffs also move to certify a claim for time-of-sale and post-sale deceptive conduct
under the PUTPCPL.” This claim arose only in the Miller case, and McCormick is the only
Named Plaintiff with ties to Pennsylvania.

Both time-of-sale and-post sale PUTPCPL claims survived HMA’s motion to dismiss.
Miller I, 2016 WL 5476000, at *13; Miller H, 2017 WL 4382339, at *8, *10.

McCormick’s post-sale PUTPCPL claim is predicated on the same four theories as the New
York Named Plaintiffs’ post-sale GBL claims (see supra). Her time-of-sale claim asserts that

HMA (2) misrepresented (by omission) the existence of a material defect at the time of purchase;

 

10 Plaintiffs theorize that salt and winter weather do, in fact, prematurely corrode the brakes; their complaint

is that HMA and its representatives omitted to advise consumers that there was a defect in the brakes as
manufactured that permitted salt and winter weather to corrode the brakes prematurely.

UL This specific allegation is not recited in the complaints but appears in the class certification briefs.

a In the Miller Complaint, McCormick added a separate cause of action (Count Nine) “under the ‘unfair
conduct’ branch of the Pennsylvania UTPCPL,” (Miller Compl. J 210.) However, Judge Griesa found that this
claim also sounded in fraud and was otherwise factually indistinguishable from her deceptive conduct claim. Miller
£f, 2017 WL 4382339, at *7,

18
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 19 of 45

and (ii) engaged in deceptive marketing, advertising, and promotion of its vehicles, including with
respect to the warranty. (See Miller Compl. §f 197-98 (citing 73 P.S. § 201-2).)

In addition, McCormick asserts a claim under 37 Pa. Code § 301.2(6), which prohibits,
“The making of a representation or statement of a fact in an advertisement or sales presentation if
the advertiser or salesperson knows or should know that the representation or statement is false
and misleading or if the advertiser or salesperson does not have sufficient information upon which

a reasonable belief in the truth of the representation could be based.” Id. (see Miller Compl. { 199).

DISCUSSION
1. Legal Standard

“In order to obtain class certification under Federal Rule of Civil Procedure 23, the class
proponent bears the burden of showing that each of the requirements of subsection 23(a)—
numerosity, commonality, typicality, and adequacy of representation—is, in fact, satisfied.”
Flores v. Anjost Corp., 284 F.R.D. 112, 121 (S.D.N.Y. 2012). The test is conjunctive; if one
element is not met, then the claim cannot be certified for class treatment. “These four requirements
_. .effectively limit the class claims to those fairly encompassed by the named plaintiffs claims.”
Bowling v. Johnson & Johnson, No. 17-cv-3982, 2019 WL 1760162, at *3 (S.D.N.Y. Apr. 22,
2019) (citing Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349 (2011).

In addition, the movants must demonstrate that the requirements of Rule 23(b) are met. To
certify a class for damages under Rule 23(b)(3), a court must find “the questions of law or fact
common to class members predominate over any questions affecting only individual members,
and that a class action is superior to other available methods for fairly and efficiently adjudicating
the controversy.” Fed. R. Civ. P. 23(b)(3). Among other factors, the court must consider “(A) the

class members’ interests in individually controlling the prosecution or defense of separate actions;

19

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 20 of 45

(B) the extent and nature of any litigation concerning the controversy already begun by or against
class members; (C) the desirability or undesirability of concentrating the litigation of the claims in
the particular forum; and (D) the likely difficulties in managing a class action.” Jd.

To certify a class for injunctive or declaratory relief under Rule 23 (b)(2), a court must find
that “the party opposing the class has acted or refused to act on grounds that apply generally to the
class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting the
class as a whole[.]” Fed. R. Civ. P. 23(b)(2). The relief must be necessary and appropriate on its
own, 23(b)(2) does not create another avenue to money damages. Amara vy. CIGNA Corp., 775
F.3d 510, 519 (2d Cir. 2014),

Whiie Plaintiffs can undoubtedly satisfy their minimal burden to demonstrate numerosity,
and while their counsel are competent to represent the proposed class," this is a case in which
common questions are few, uncommon questions are many, and the uncommon questions
overwhelmingly predominate. In addition, Plaintiff McCormick’s time-of-sale claims, which arise
under Pennsylvania’s consumer protection law, are not typical of the claims of the class members
she would represent, since she purchased her car in New Jersey (which means her time-of-sale
claims would be dismissed on a motion for summary judgment).

For these reasons, the motion to certify the proposed class is denied.

A. Cemmonality

“Rule 23(a)(2) requires a showing that common issues of fact or law affect all Class
members.” Ja re Marsh & McLennan Cos., Inc. Sec. Litig., No. 04-cv-8144, 2009 WI, 5178546,

at *9 (S.D.N.Y. Dec. 23, 2009). “Even a single common question will do.” Wal-Mart, 564 U.S.

 

B The Court will not bother to discuss these issues in great detail; for purposes of deciding this motion it is
assumed that both numerosity and the adequacy of counsel and the Named Plaintiffs to represent the class are
established.

20
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 21 of 45

at 359 (internal quotation omitted). But the Supreme Court's decision in Wal-Mart “increased the
‘rigor’ with which courts must analyze the threshold element of ‘commonality’ under Rule
23(a\(2).” Haddock v. Nationwide Fin. Servs. Inc., 293 F.R.D, 272, 279 (D. Conn. 2013).
Specifically, that case held that, since “any competently crafted class complaint literally raises
common questions,” the relevant inquiry for class certification is “the capacity of a classwide
proceeding to generate common answers apt to drive the resolution of the litigation.” Dukes, 564
U.S. at 349-50 (internal quotations omitted) (emphasis in original).

So let us examine the existence of common questions “apt to drive the resolution of the
litigation” in connection with each of the plaintiffs’ asserted theories of recovery.

1. Breach of Express Warranty

To allege a breach of express warranty in New York, a claimant must show “that an express
warranty existed, was breached, and that [they] had relied on that warranty.” Reed v. Pfizer, Inc.,
839 F. Supp. 2d 571, 578 (E.D.N.Y. 2012). The elements under Pennsylvania law are similar, and
include statements made by the seller, breach of those statements, reliance by the consumer, and
damages proximately caused by the seller’s breach. Yurcic v. Purdue Pharma, L.P., 343 F. Supp.
2d 386, 394 (M.D. Pa. 2004).

Certain questions that will resolve elements of a breach of warranty claim are susceptible
of common proof when, as here, the same standard warranty was issued with respect to all vehicles
in the class. Those questions are two: was there a classwide defect in the vehicle? (Yes, a
classwide defect is alleged.) And was there a promise to cover that particular defect under HIMA’s
New Vehicle Limited Warranty? (The interpretation of the contract will be the same for all
plaintiffs.)

There are, however, two of what I have called the “uncommon” questions that are

necessarily raised in connection with the proposed class’ breach of warranty claims.

21

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 22 of 45

First, does the particular instance of brake failure fall within the terms of the warranty? As
we already know, some of the repairs for which the Named Plaintiffs seek damages came after the
car had been driven for five years or 60,000 miles—which is to say, the claim arose after the
warranty had expired.

Second, has each individual plaintiff complied with ali the terms and conditions of the
warranty, such that warranty coverage that might otherwise might be available has not been
voided? Again, we know that at least four of the Named Plaintiffs did things—took their cars to
non-authorized dealers for repair, performed repair work themselves—that either did not entitle
them to warranty coverage for those repairs, or that may have taken the car out of watranty
altogether, even if five years had not passed or the car had not been driven 60,000 miles.

2. Consumer Protection Claims (GBL § 349 and PUTPCPL)

“To state a cause of action under [GBL] § 349, a plaintiff must allege (1) a deceptive
consumer-oriented act or practice which is misleading in a material respect, and (2) injury resulting
from such act.” Exxonmobil Inter-Am., Inc. v. Advanced Info, Eng’g Servs., Inc., 328 F. Supp. 2d
443, 447 (S.D.N.Y. 2004). “To bring a private cause of action under the [PJUTPCPL, a plamtiff
must show that he justifiably relied on the defendant’s wrongful conduct or representation and that
he suffered harm as a result of that reliance.” Yocca v. Pittsburgh Steelers Sports, Inc. , 854 A.2d
425, 438 (Pa, 2004).

As noted, plaintiffs assert a claim for deceptive practices in connection with the initial sale
of the vehicle (what I am calling “time-of-sale” deceptive practices claims) and four separate
theories of recovery for post-sale deceptive practices (see supra, at 17-18). I deal with them
separately.

Time-of-sale deceptive practices. Plaintiffs contend that HMA engaged in deceptive

advertising and marketing theory prior to sale, in violation of the GBI and under the PUTPCPL,
22
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 23 of 45

But as individual reliance by a particular plaintiffis an element of the PUTPCPL, the only common
questions that could arise would be in connection with allegedly deceptive advertisements and
marketing statements that were (1) made by HMA, rather than by individual dealers who sold the
cars; and (2) made to all Sonata purchasers. Plaintiffs identify only one such representation: that
Hyundai had “America’s Best Warranty.” 4 For the New York claims, whether such a
misrepresentation was “material” and “consumer-oriented” also presents common questions.

All other representations that might underlie the claims of class members give rise to
“uncommon” questions. Any other representations or omissions to disclose were individualized,
made (or not made) to prospective purchasers at the time of sale by representatives of one of the
89 dealerships that sold Hyundai Sonatas to putative class members, Claims of this sort have been
deemed inappropriate for class certification under federal, New York, and Pennsylvania class
action law, precisely because these “uncommon” questions threaten to swallow the few common
questions that do exist. Moore v. PaineWebber, Inc., 306 F.3d 1247, 1253 (2d Cir. 2002); Lewis
Tree Sery., Inc. v. Lucent Techs. Inc., 211 ERD, 228, 232 (S.D.N.Y. 2002); Gary Plastic
Packaging Corp. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 119 F.R.D. 344, 347 (S.D.N.Y.
1988), aff'd, 903 F.2d 176 (2d Cir. 1990); Solomon y, Bell Atl. Corp., 9 A.D.3d 49, 53, 777
N.Y.S.2d 50, 55 (ist Dep’t 2004); Gaidon v. Guardian Life Ins. Co. of Am., 2 A.D.3d 130, 130,
767 N.Y.S8.2d 599, 599-600 (2003); Seldon v. Home Loan Servs., Ine., 647 EF. Supp. 24 451, 466
(E.D. Pa. 2009); Coleman v. Commonwealth Land Title Ins. Co., 318 ¥.R.D. 275, 285 (E.D. Pa.

2016).

 

M4 Of course, any claims predicated on this “representation” are likely to be disposed of on a motion for

summary judgment, since the statement is the quintessential example of puffery, which is not actionable under either
Pennsylvania’s or New York’s consumer protection statutes. Commonwealth by Shapiro v. Golden Gate Nat 1
Senior Care LLC, 194 A.3d 1010, 1024 (Pa. 2018); Verizon Directories Corp. v. Yellow Book USA, Inc., 309 F.
Supp. 2d 401, 405 (E.D.N.Y. 2004).

23

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 24 of 45

Post-sale deceptive practices. One of plaintiffs’ four post-sale theories of recovery
obviously applies to every member of the class—the allegation that HMA failed to recall the
Sonata, A manufacturer’s failure to issue a recall notice raises questions that are common to all
class members and susceptible of common proof, namely: was there a common defect affecting
the Class Vehicles? Was HMA aware of the defect?!5 Would a reasonable consumer be misled
by the failure to issue a recall? see, e.g., Oscar v. BMW of N. Am, LLC, 274 F.R.D, 498, 512
(S.D.N.Y, 2011).

As to a second theory of recovery for post-sale deception—that HMA deceptively
mishandled warranty claims by not covering replacement of rotors, slider clips, and calipers—
Plaintiffs have at least some evidence that would be common to all class members. There is
evidence that HMA corporate instructed its dealers, in its Warranty Coverage Guide, not to cover
“Damage to rotor caused by brake pad wear” or to cover “Rust.” (See Ex. 13 to Graifman Decl.
at HMAM_006023.) Moreover, HMA’s 30(b)(6) witness confirmed that dealers would submit
warranty claims to HMA, who then reserved ultimate, centralized discretion over whether to cover
such repairs. (Dep. of Greg Webster, taken Oct. 1, 2015 (“Webster Dep.”) Ex. 7 to Graifman Decl.
98:7-20.) HMA necessarily reviewed all warranty coverage determinations, since the dealers
conducted warranty repairs upfront and later sought reimbursement from HMA. This theory of
consumer deception, therefore, is susceptible of common proof, and would generate common
questions that include: did HMA routinely refuse to cover defect at issue under warranty? Was
the exclusion of “Rust” from the Warranty Coverage Guide a practice that was materially

misleading to the average consumer (for the GBL § 349 claim)?

 

6 Under GBL § 349, scienter is not required, but “proof of scienter permits the court to treble the damages up
to $1,000.” Oswego Laborers’ Local 214 Pension Fund v. Marine Midland Bank, NA, 85 N.Y.2d 20, 26, 647
N.E.2d 741, 745 (1995).

24
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 25 of 45

But Plaintiffs’ other two post-sale theories of recovery do not “depend upon a common
contention . . . that is capable of classwide resolution.” Wal-Mart, 564 U.S, at 350.

The theory that dealers told customers that their brake problems were caused by something
other than defective manufacture—the weather, individuals’ driving habits, and the failure to
conduct regular vehicle maintenance-—involves individual representations that were made or
omitted to be made to each class member by different representatives of any of 89 individual,
authorized, third-party dealers. Despite years of discovery, Plaintiffs point to no evidence that
HMA instructed or encouraged dealers to blame corrosion on other factors, such as weather or
maintenance, rather than reveal the materials defect.!© As was the case with the time-of-sale
representations discussed above, these are precisely the sort of claims that have repeatedly been
held not to raise common questions, because they are not susceptible of classwide proof. Moore,
306 F.3d at 1253; Lewis Tree Serv., Inc., 211 F.RD. at 232; Gary Plastic Packaging Corp., 119
E.R.D. at 347; Solomon, 9 A.D.3d at 53; Gaidon, 2 A.D.3d at 767; Seldon, 647 F. Supp. 2d at 466;
Coleman, 318 F.R.D. at 285."

Nor does Plaintiff offer any evidence that HMA advised its dealers to “mask” defects by
instructing dealers to lubricate rather than repair or replace the defective brake components. The
internal HMA teport on the benefits of brake greasing that Plaintiffs cite states, “The dealers have
developed their own methods of servicing and fixing these corrosion induced brake noise vehicles

with the method of greasing and lubricating the brake pad ears and/or pad slider clips.” (Ex. 4

 

16 As the Supreme Court recognizes, “rigorous analysis” of the Rule 23 requirements occasionally “will entail

some overlap with the merits of the plaintiff's underlying claim.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351
(2011), As in Wal-Mart, the Named Plaintiffs must show that there was some “common direction” in order to tie
together the actions of dozens of individual Hyundai authorized dealerships and their employees. /d. at 356.

25

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 26 of 45

Graifman Decl. at HMAH 001386 (emphasis added).) Individualized methods of repair,
developed and implemented at the local level, raise the antithesis of a common question.

B. Typicality

Rule 23(a)(3) requires that “the claims or defenses of the representative parties are typical
of the claims or defenses of the class[.]” Jd “Typicality is satisfied when each class member’s
claim arises from the same course of events, and each class member makes similar legal arguments
to prove the defendant’s liability.” Kaplan y. SA.C. Capital Advisors, L.P.,311 F.R.D. 373, 378-
79 (S.D.N.Y. 2015) (internal quotation omitted). “Typicality does not require factual identity
between the named plaintiffs and the class members, only that the disputed issues of law or fact
occupy essentially the same degree of centrality to the named plaintiff's claim as to that of other
members of the proposed class.” Jd (internal quotation omitted),

Where the New York Named Plaintiffs are concerned, at least one Proposed Class
Representative has a claim that is typical of claims that would be asserted by some members of
the proposed class, The same is not true of Pennsylvania.

1 Breach of Express Warranty

Both Marshall’s and White’s breach of warranty claims are typical, in that they allege that
they brought their vehicle into an authorized New York dealership while the vehicles were still
under warranty but were denied coverage. (See discussion at section LC.1-2, supra.) HMA has
moved for summary judgment on both claims (Opp. at 15), but that does not make them atypical
plaintiffs.

Furthermore, because Named Plaintiffs who purchased in one state may still be considered
“typical” of class members who purchased in other states if the elements of the state consumer
protection statutes do not differ materially, In re U.S. Foodservice Ine. Pricing Litig,, 729 F.3d

108, 127 (2d Cir. 2013); Langan v. Johnson & Johnson Consumer Cos., Inc., 897 F.3d 88, 93 (2d
26
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 27 of 45

Cir. 2018), Marshall and White can represent a class of Pennsylvanians who have a breach of
wartanty claim. Breach of express warranty is a contract claim, and “state contract law defines
breach consistently such that the question will usually be the same in all jurisdictions.” making it
suitable for class certification. U.S. Foodservice, 729 F.3d at 127.

2. Consumer Protection Claims (GBL § 349 and PUTPCPL)

All four New York Named Plaintiffs assert “failure to recall” claims under GBL § 349 that
are typical of the class, as each incurred personal expenses for brake repairs to their Class Vehicles
within the applicable three-year limitations period, and HMA did not recall the vehicles.

Moreover, for the reasons stated above, White—but not Marshall—also possesses a “post-
sale deceptive warranty handling” claim under GBL § 349. The only visit during which Marshall
suffered any pecuniary injury due to denial of warranty coverage-—the only time she paid for her
brake repairs after service at an authorized dealer within the warranty period—was April 4, 2008.
Assuming Marshall’s vehicle was in warranty, the three-year period within which Marshall could
bring a GBL § 349 claim expired on April 4, 2011—nearly a year before she filed her claim in
state court.

This leaves McCormick-—the only Named Plaintiff who has not had her claim for time-of-
sale misrepresentations and omissions dismissed, and the only Named Plaintiff who brings claims
under Pennsylvania’s consumer protection statute.

LIMA argues that McCormick’s claims are not typical of the claims of the Pennsylvania
purchasers she would represent, because “McCormick’s out-of-state purchase would make her an
anomaly relative to a class of Pennsylvania [purchasers].” (Opp. at 13.)

HMA is correct that the New Jersey Consumer Fraud Act, N.J. Stat. §§ 56:81 ef seq.

(“NJCFA”), not the PUTPCL, governs McCormick’s claim about time-of-sale misrepresentations.

27

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 28 of 45

This does indeed render her time-of-sale claim atypical of claims asserted by class members who
bought their cars in Pennsylvania.

“In New York, ‘the first step in any Case presenting a potential choice of law issue is to
determine whether there is an actual conflict between the laws of the jurisdictions involved’? Jy
re Grand Theft Auto Video Game Consumer Litig,, 251 F.R.D. 139, 147 (S.D.N.Y. 2008) (quoting
inre Allstate Ins. Co., 81 N.Y.2d 219, 223, 597 N.Y.S.2d 904, 905, 613 N.E.2d 936, 937 (1993)).
The PUTPCPL and the NJCFA are not congruent statutes, in that the PUTPCPL requires a showing
of justifiable reliance, even for omissions, while the NICFA does not. Compare Hunt v. U.S.
Tobacco Co., 538 F.3d 217, 227 (3d Cir. 2008), with Int'l Union of Operating Eng’rs Local No.
68 Welfare Fund v. Merck & Co., 929 A.2d 1076, 1086 (N.J. 2007); see also Fresh Start Indus.,
dine. v. ATX Telecomms. Servs. , 295 F. Supp. 2d 521, 528 (E.D. Pa. 2003). Since there is a conflict,
a New York court must choose which of the two divergent laws applies to McCormick’s purchase.

In cases involving consumer fraud claims, New York courts apply the “greatest interest”
test to determine whose law applies. Grand Theft Auto, 251 F.R.D, at 148. In product-based
consumer fraud cases, even if some tortious conduct occurred elsewhere, the state with the greatest
interest in claims arising out of the purchase of a product is the state of purchase. /d. at 149; Wood
v. Maguire Auto. LLC, No. 09-cv-0640, 2011 WL 4478485, at *5 (N.D.N.Y. Sept. 26, 201 1), aff'd,
508 F. App’x 65 (2d Cir. 2013). Therefore, New Jersey’s law, and not Pennsylvania’s, applies to
McCormick’s time-of-sale claim. See also Fresh Start indus., 295 F. Supp. 2d at 528. Because

of the difference between claims under the PUTPCPL and claims under the NJ CFA, her claims

28
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 29 of 45

are not “typical” of the claims that would be asserted by the members of the class consisting of
Pennsylvania purchasers.”

McCormick does not address her time-of-sale claims in her reply brief. (Pls.’ Reply Mem.
of Law in Further Supp. of Mot. for Class Certification (“Reply”), 12-cv-3072, Dkt. No. 121 at 8-
9.) She thus admits that the analysis is correct. Instead, McCormick concentrates on the
undeniable fact that her post-sale claims arise entirely out of transactions conducted in
Pennsylvania, and so would be typical of the claims of other Penmsylvanians. (/d.)

But McCormick is typical with respect to only one of her two post-sale theories of recovery.
McCormick’s failure to recall claim is, obviously, typical of the claims of putative class members.
But she does not have a viable claim under the PUTPCPL for deceptive, post-sale handling of her
warranty, because she did not bring her vehicle to an authorized dealer for brake service before
she had driven her cat for 60,000 miles. Therefore, she has no viable claim relating to the warranty,
which expires at 60,000 miles. Furthermore, she also was compensated retroactively by HMA.
(Indeed, her breach of warranty claim was dismissed for these very reasons.) Therefore, any claim
she might assert for deceptive, post-sale handling of her warranty claim is atypical of those that
could be asserted by other members who are secking compensation and who sought warranty
protection when it was available and who were not retroactively compensated by HMA.

Finally, White—who has a viable deceptive, post-sale handling of warranty claim under
GBL § 349—cannot represent the unnamed Pennsylvania class members on similar claims arising
under the PUTPCPL, because the latter statute requires a plaintiff to prove reliance, whereas GBL

§ 349 does not. Compare Hunt, 538 F.3d at 227 with Stutman v. Chem. Bank, 95 N.Y.2d 24, 29,

 

W Of course, as already held, claims about time-of-sale representations, having been made at a local level and

with no indication that representations (or omissions) were dictated by HMA, are presumptively not certifiable for
class action purposes. (See supra, at 23,25.)

29

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 30 of 45

731 N.E.2d 608, 612 (2000). Therefore, White’s claim would not be typical of these absent
Pennsylvania class members’ claims.

Cc. Fed. R. Civ. P. 23(b)(3) Predominance

A damages-seeking class like the one proposed by movants may be certified under Fed. R,
Civ. P. 23(b)(3) only if (1) the requirements of subsection (a) are satisfied, and (2) “the court finds
that the questions of law or fact common to class members predominate over any questions
affecting only individual menibers, and that a class action is superior to other available methods
for fairly and efficiently adjudicating the controversy.” Jd.

“The Rule 23(b)(3) predominance inquiry ‘tests whether proposed classes are sufficiently
cohesive to warrant adjudication by representation.” Flores, 284 F.R.D. at 130 (quoting Amchem
Prods. , 521 U.S. at 623). “Predominance requires a further inquiry . . . into whether the common
issues can profitably be tried on a classwide basis, or whether they will be overwhelmed by
individual issues.” Johnson v. Nextel Comme'ns Inc., 780 F.3d 128, 138 (2d Cir, 2015).
“Ultimately, the court must decide whether classwide resolution would substantially advance the
case, examining whether certification will reduce the range of issues in dispute and promote
judicial economy.” /d. (internal quotations omitted),

Predominance is not satisfied where classes “require highly individualized determinations
of member eligibility.” Jn re Petrobras Sec. Litig., 862 F.3d 250, 268 (2d Cir, 2017); see also
Glatt vy. Fox Searchlight Pictures. Inc., 811 F.3d 528, 539 (2d Cir, 2016) (no predominance where
class membership was a “highly context-specific inquiry”).

As it turns out, individualized issues predominate no matter the theory plaintiffs are
pursuing —even those, like breach of warranty and failure to recall—that raise common issues, and

as to which one or more of the Named Plaintiffs ig a typical claimant. Specifically, each breach of

30
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 31 of 45

warranty claim will be subject to several individualized defenses, with no hope of classwide
resolution. Moreover, with respect to their “failure to recall” and other surviving consumer
protection claims, plaintiffs cannot proceed on their “price premium” theory of classwide damages,
and have suggested no other method—applicable to the entire class—for proving actual injury or
ascertainable loss, as well as, separately, the elements of causation and reliance.

1. Individual Questions about Breach Predominate for the Breach of

Warranty and Deceptive Post-Sale Handling of Warranty Class
Claims

A multitude of individual questions peculiar to each class member would need to be dealt
with at a trial on a breach of warranty claim. In re Scotts EZ Seed Litig., 304 F.R.D. 397, Ait
(S.D.N.Y. 2015), Price v. L’Oréal USA, Inc., No. 17-cv-614, 2018 WL 3869896, at *7 (S.D.N.Y.
Aug. 15, 2018). The range of individual, fact-specific defenses to breach are neatly previewed by
the stories of the individual Named Plaintiffs—three of whom had their breach of warranty claims
dismissed. As to each class member, it would have to be established that (1) the class member’s
vehicle was still under warranty, in that his or her claims for damages arose less than five years
from purchase or at fewer than 60,000 miles, and (2) the class member had done nothing either to
void the warranty or to create some intervening cause, such as (perhaps) by installing non-Hyundai
covered brake parts, having work done at an independent auto parts shops rather than at an
authorized Hyundai dealership; or having repair work performed by a family member. Moreover,
as we know, HMA reimbursed several of the Named Plaintiffs for some (or, in McCormick’s case,
all) of the repair work that was done on their brakes by authorized dealers; there is no classwide
way to prove that all the members of the class were in fact not reimbursed for warranty work on
some or all occasions. Every one of these issues depends on finding facts about each class

membet’s vehicle and each class member’s experience.

31

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 32 of 45

For the same reasons, the Court also finds that any consumer protection claim advanced
under a theory of deceptive post-sale handling of warranty claims would also require
individualized proof and could not be established on a classwide basis.

2. Individual Questions Predominate for the Claims Under Both State
Consumer Protection Laws

Plaintiffs offer no solution to what would be the plainly foreseeable result of class
cettification: that issues of actual injury, causation, and reliance would completely swallow any
common issues, including whether there was a common defect.

In assessing predominance for these claims, the Court is guided in part by the recent
decision in Haag v. Hyundai Motor America, 330 F.R.D. 127 (W.DN.Y. 2019), a case that was
prosecuted by the same law firms and concerned nearly identical allegations that HMA had
concealed brake defects from purchasers, in that instance of model year 2007 to 2012 Hyundai
Santa Fes. Id at 129. In Haag, a single named plaintiff—a resident of New York who had
purchased her vehicle in New York—asserted a timely claim under GBL § 349 for time-of-sale
deceptive conduct. /d. at 129-30. While she had previously asserted a breach of warranty claim,
it was dismissed. Jd at 129 n.2. No other state’s law was implicated.

On plaintiff's motion for class certification, the court found that she had failed to meet her
burden to show that common issues would predominate with respect to both causation and injury.
id. at 132-33. The court first observed that “suits alleging defects in motor vehicles often involve
complicated issues of individual causation that predominate over common questions regarding the
existence of a defect.” Jd at 132 (internal quotations and alterations omitted). Next, the court
observed that it was possible under New York law to prove “price premium” damages (see infra,
at 35-36) on a classwide basis, but since plaintiff had “produced no evidence that the Class

Vehicles’ market value was in fact diminished by the alleged brake defect, and/or that putative

32
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 33 of 45

class members would have paid less for their Class Vehicles had they been informed of the
potential for premature brake system corrosion”—-i.e., no evidence that the theory was anything
but speculative, id. at 132—plaintiff’s “mere assumptions” that this would have been material
information to car purchasers at the time of sale or impacted the price paid found no support in the
record, Id, at 133 (citing Oscar, 274 F.R.D. at 512-13; Ackerman v. Coca-Cola Co., No. 09-cv-
395, 2013 WL 7044866, at *19 (E.D.N.Y. July 18, 2013) (“loss causation [under GBL § 349] must
be addressed individually”)).

Here, as in Haag, no class can be certified because individual questions predominate with
respect to both causation and injury.

a) Actual Injury (GBL § 349 and PUTPCPL)

First, under both states’ consumer protection laws, the Court will be required to conduct
individualized inquiries to determine whether class members suffered any injuries at all—a
proposition that is much different than determining the quantum of damages for each class
member. “[W]e do expect the common evidence to show all class members suffered some injury.”
Sykes v. Mel S. Harris & Assocs. LLC, 780 F.3d 70, 82 (2d Cir. 2015) (emphasis in original)
(internal quotation omitted).

“Actual injury” is an element of any claim asserted under GBL § 349, Small v. Lorillard
Tobacco Co., 94 N.Y.2d 43, 56, 720 N.E.2d 892, 898 (1999). In the automotive context, New
York courts routinely reject the argument “that a ‘common’ defect which never manifests itself
ipso facto cause[s] economic loss,” and therefore satisfies the “actual injury” element under
§ 349—even if reports indicate that the components have already failed in certain cases. Frank v.
DaimlerChrysler Corp., 292 A.D.2d 118, 122-23, 741 N.Y.S.2d 9, 13 (1st Dep’t 2002); see also

id. at 121-28, 13-17.

33

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 34 of 45

Like GBL § 349, the PUTPCPL requires that private plaintiffs show they have suffered an
“ascertainable loss” resulting from their reliance on the deceptive or unfair conduct at issue.
Grimes v. Enter. Leasing Co. of Phila, LLC, 629 Pa. 457, 464-65, 105 A.3d 1188, 1193 (Pa.
2014). “Ascertainable loss” includes “a loss of money or property.” /d The loss must be non-
speculative. Kaymark y. Bank of Am., N.A., 783 F.3d 168, 181 (3d Cir. 2015), abrogated on other
grounds by Obduskey v. McCarthy & Holthus LLP, 139 8. Ct. 1029 (2019). The loss must be
suffered “as a result of the defendant’s fraudulent or deceptive conduct.” Lewis v. Ford Motor
Co., 263 F.R.D. 252, 263 (W.D. Pa. 2009). Moreover, “Although the ascertainable-loss
requirement may not bar certification where the defendant has engaged in a uniform practice of
overcharging to which all class members were, by definition, exposed, .. . where it is unclear that
some or all class members suffered a measurable monetary harm, the ascertainable-loss
requirement often precludes certification.” Grand T, heft Auto, 251 F.R.D. at 157 (denying to
certify PUTPCPL claim on ascertainable loss grounds).

As Plaintiffs have chosen to prosecute their case, injury to the class could be proven only
on the basis of individualized evidence. There is no evidence that every model year 2006 to 2010
Hyundai Sonata sold in New York or Pennsylvania suffered brake issues requiring repair; it is not
possible to infer, from the fact that some people needed their brakes repaired, that everyone who
bought a Sonata needed his or her brakes repaired. What evidence there is suggests that only a
fraction of the approximately 67,000 cars included in the class actualiy experienced brake issues.
For example, Plaintiffs identified only 959 relevant complaints received by HMA about brake
issues from consumers in New York and Pennsylvania, and only 4,775 warranty claims for brake

repairs paid in those same states—about 8.6% of the 67,000 vehicles covered by the proposed two-

34
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 35 of 45

state class. These numbers render dubious Plaintiffs’ theory that all class members experienced
the brake defect during the life cycle of their vehicles.
In an automotive defects case very similar to the one at bar, where the plaintiffs proposed

a broad class definition that did “not incorporate any element of loss,” the court denied class
certification, finding:

Under the current definition, any purchaser or lessee of a Class

Vehicle would be presumed a member of the class. Therefore, to

determine if a particular class member suffered an ascertainable

loss, the Court would need to inquire into the individual

circumstances of the purchase or lease, whether the vehicle

experienced the Oscillation Defect, whether the consumer paid for

repairs, and/or whether when he traded or sold the vehicle, he

received a lower price as a result of the Oscillation Defect. Such a

detailed factual analysis would be an unconscionable use of the
court’s time and makes this case unsuitable for class treatment.

Lewis, 263 F.R.D. at 264. This case is indistinguishable from Lewis, because, as discussed above,
there is simply no evidence of a classwide injury, and no method by which Plaintiffs propose to
calculate one.

Despite this clear law, Plaintiffs argue that injury need not be proven on an individual basis,
because, “At the point of sale, class members, in essence, did not receive the benefit of their
bargain and purchased vehicles of diminished value.” (Br. at 35.) In their reply papers, Plaintiffs
submit a declaration of their damages expert, Steven P. Gaskin, who opines that he could provide
a classwide methodology for calculating damages on the following theory: “The underlying
methodology would be a choice-based conjoint analysis survey to estimate the diminution in
market value that the class vehicles would have experienced due to the disclosure of the brake
defect by Defendant at the time and point of first purchase.” (Decl, of Steven Gaskin { 4, Ex. 3 to
Graifman Reply Decl., 12-cv-3072, Dkt. No. 122 (emphasis added).) This is the so-called “price

premium” theory—the theory that class members paid more for their cars than the cars were worth,

35

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 36 of 45

and that the car’s value at the time of sale would have been lower had the braking defect been
disclosed.

This theory that the car’s price was higher than it would have been had purchasers known
about the brake defect when they bought their vehicles is the precise theory of classwide injury
that was considered and rejected in Haag—a case (unlike this one) in which the named plaintiff s
claim for time-of-sale misrepresentations (7) were not time-barred, and (di) met the Rule 23(a)
factors. 330 F.R.D. at 132.

In Haag, the court found that plaintiffs’ price premium theory was “simply too
speculative.” Jd, at 133. As the court observed

All of the Class Vehicies had a manufacturer’s suggested retail price
of over $ 20,000.00, and there is no basis for the Court to infer that
a reasonable consumer—tet alone an entire class of consumers—
would have demanded a lower purchase or lease price if they were
informed that they might have to perform initial brake part
replacement and maintenance (at a cost presumably in the

neighborhood of the $433.58 alleged by plaintiff for her own
vehicle) earlier than they otherwise expected.

td.

If this theory was not viable in Haag—where the class representatives were proceeding
under the time-of-sale nondisclosure theory—it is even less viable in this case, where all New
York Named Plaintiffs’ time-of-sale claims have been dismissed, and where the Pennsylvania
Named Plaintiff, who has asserted her time-of-sale claim under the wrong state’s law, will see it
dismissed on a motion for summary judgment. Plaintiffs do not point to a single case in which a
court has held that price premium damages are appropriate for liability arising entirely from post-
sale, as opposed to time-of-sale, deceptive conduct. See In re Amla Litig., 282 F. Supp. 3d 751,
757 (S.D.N.Y. 2017) (deceptive representations at time of sale); Irvine v. Kate Spade & Co., No.

16-cv-7300, 2017 WL 4326538, at *3 (S.D.N.Y, Sept. 28, 2017) (deceptive pricing at time of sale);

36
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 37 of 45

Scotts EZ Seed, 304 F.R.D. at 409 (deceptive labeling at time of sale), Auriz v. Kimberly-Clark
Corp., 321 F.R.D. 482, 492-93 (E.D.N.Y. 2017) (deceptive advertising pre-sale and labeling at
time of sale); Khoday v. Symantec Corp., No. 11-cy-180, 2014 WL 1281600, at *1 (D. Minn. Mar.
13, 2014) (deceptive representations at time of sale); but see Sanchez-Knutson v. Ford Motor Co.,
310 E.R.D. 529, 539 (S.D. Fla. 2015) (recognizing price premium damages under the Florida
Deceptive and Unfair Trade Practices Act on a combined theory of deceptive omissions at the time
of sale and failure to effectively fix the defect post-sale).

Furthermore, even if the Named Plaintiffs in this case could represent a class of persons
asserting claims arising out of time-of-sale representations and omissions (they cannot), plaintiffs
alleging a “price premium” theory must do more than “merely alleg[e] that [they] paid a premium
price [for their product], without making any other factual allegations” to support an inference that
they would have paid less absent the misrepresentation or deception. Goldemberg v. Johnson &
Johnson Consumer Cos., tnc., 8 F. Supp. 3d 467, 481 (S.D.N.Y. 2014). That, of course, is the
lesson of Haag, as well as myriad other cases in this district. Id; In re Amla Litig., 328 F.R.D.
127, 138 (S.D.N.Y. 2018) (price premium theory supported by allegations that one out of five
discrete components of the product “simply did not function”). Here, Plaintiffs make no such
factual allegations. They simply argue, “Tt is obvious that reasonable consumers would want to
know that their brakes will progressively degrade and fail as a result of a defect and that the market
price for vehicles with a known defect would be less when such a defect is disclosed.” (Reply at
16.)

In an attempt to identify some theory of classwide injury, Plaintiffs argue-—again, for the
first time on reply——that they have been subject to other types of injury, namely: “(1) deprivation

of a consumer’s right to be free from false, deceptive, or misleading practices” and “(2) exposure

37

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 38 of 45

to an unreasonable risk of harm that, standing alone, constitutes a concrete injury.” (Reply. at 14
(internal quotation omitted).) They purport to quantify these injuries using the $50 in statutory
damages cap available under GBI, § 349. Ud) They identify no similar Statutory damages
provision under the PUTPCPL.

This argument, too, is wide of the mark. Deception alone cannot constitute “actual injury”
under GBL § 349, as to hold otherwise would render that element of the statute wholly superfluous,
A plaintiff “must plead facts showing actual injury, not merely the alleged deceptive act.”
Bildstein v. MasterCard Int’! Inc., 329 F. Supp. 2d 410, 415 (S.D.N.Y. 2004); see also Amla, 328
F.R.D, at 135. Plaintiffs cite no case in which exposure to risk, standing alone, entitles them to
recovery under GBL § 349, See Baur v. Veneman, 352 F.3d 625, 634 (2d Cir, 2003) (Article II
standing); Adkins v. Morgan Stanley, No. 12-cv-7667, 2013 WL 3835 198, at *3 (S.D.NLY. July
25, 2013) (same); Chanel, Inc, y. Gardner, No. 07-cv-6679, 2010 U.S. Dist. LEXIS 140233, at
*13 (S.D.N.Y. Apr. 6, 2010) (Lanham Act counterfeiting), Finally, even if a “risk exposure”
theory were not foreclosed by black letter law, Plaintiffs “chose expressly to confine the relief
sought solely to monetary recoupment[,]” and so are not entitled to claim damages resulting from
the risk of physical injury. Small, 720 N.E.2d at 898.

b) Causation (GBL § 349)

Assuming arguendo that injury could be proven on a classwide rather than individual basis,
proof of causation would overwhelm any common issues.

Under GBL § 349, a plaintiff must show that he or she was injured as a result of the
defendant’s deceptive acts or practices. Stutman, 95 N.Y.2d at 29-30; McCrobie v. Palisades

Acquisition XVI LLC, 359 F, Supp. 3d 239, 254 (W.D.NLY. 2019). Therefore, for Plaintiffs’

38
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 39 of 45

“failure to recall” claim, Plaintiffs would need to prove that their post-sale brake repair costs
resulted from HMA’s failure to recall the brake components at issue.

To evaluate this, the Court would need to consider, among other factors, whether each
Class Vehicle was heavily exposed to deicing materials; and whether each owner abided by the
recommended maintenance schedule, which includes cleaning and lubricating the brakes. In
addition, even where individual plaintiffs could rule out severe environmental and maintenance
factors, they would also need to rule out other Sonata defects unrelated to the rotors, calipers, and
other components at issue. As Plaintiffs’ own exhibits demonstrate, drivers experienced brake
noise, grinding, or “sticking” as a result of brake pad defects (a part not at issue in this case),
including overheating of the brake pad’s elastomer substrate. (Ex. 2 to Graifman Decl. at
HATCL 000011.) Put simply, “determining whether each [brake] failed as a result of the allegedly
concealed defect or as a result of unrelated issues, e.g., potholes or reckless driving habits, will
devolve into numerous mini-trials.” Oscar, 974 F.R.D. at 513; see also Pelman v. McDonald's
Corp., 272 F.R.D. 82, 94 (S.D.N.Y. 2010).

These complicated causation issues are not the kind of “ministerial” decisions appropriate
for resolution by the claims administrator. Cf Jermyn v. Best Buy Stores, L.P., 256 F.R.D, 418,
436 (S.D.N.Y. 2009) (“mechanical calculation of each member’s damages” did not preclude
certification).

c) Reliance (PUTPCPL)

Finally, individual issues will also predominate with respect to the reliance element of the

PUTPCPL-—and, despite Plaintiffs’ protestations, this claim does indeed include the element of

reliance.

39

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 40 of 45

Judge Griesa determined that McCormick's PUTPCPL claim sounds in fraud. Miller £
2016 WL 5476000, at *15. That holding is law of the case. Therefore, a PUTPCPL, plaintiff must
prove all elements of common law fraud—including reliance—in ordet to prevail. Toy v. Metro.
Life Ins. Co., 593 Pa. 20, 46, 928 A.2d 186, 202 (2007).

Moreover, based on holdings in the intermediate appellate courts, I believe that the
Supreme Court of Pennsylvania would likely hold that no presumption of reliance arises in this
case. The Pennsylvania Superior Court has held quite clearly, in an analogous case alleging that
Chrysler had failed to disclose air bag defects to consumers at the time of purchase, that plaintiffs
still must establish that they would have acted differently had this information been disclosed to
them. Debbs v, Chrysler Corp., 810 A.2d 137, 157-58 (Pa. Super. 2002); but see Zwiercan v. Gen,
Motors Corp., No. 3235 June Term 1999, 2003 WL 1848571, at #2 (Pa. Com. PL. Mar. 18, 2003)
(distinguishing Debbs by finding that a presumption of reliance can be appropriate when a non-
negligible risk of grievous bodily injury is not disclosed).

Like many courts that have considered Pennsylvania state law consumer fraud class
actions, this Court finds that individualized issues relating to reliance—which would have to be
made for each of the 67,000 class members—would overwhelm common issues. See, e.g., Grand

Theft Auto, 251 F.R.D. at 146, 156-57,

D. Plaintiffs’ Motion for Class Certification under Fed. R. Civ. P. 23(b)(2) Is
Denied

Plaintiffs also move to certify an injunction-seeking class under this subsection, which
would require HMA to (2 “disclose to customers the truth and the fact that they should expect to
pay significant amounts to repair prematurely corroded brakes” and (ii) cease their policies of

refusing Warranty coverage for such claims. (Br. at 41.) Alternatively, they move to certify a

40
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 41 of 45

declaratory judgment-seeking class, whose remedy would be a declaration that the warranty covers
corroded brakes. (/d.)

As discussed, Rule 23 provides, “A class action may be maintained if Rule 23(a) is satisfied
and if the party opposing the class has acted or refused to act on grounds that apply generally to
the class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting
the class as a whole[.]” Fed. R. Civ. P. 23(b)(2). “Certification of a class under Rule 23(b)(2) is
appropriate where the remedy sought is ‘an indivisible injunction’ that applies to all class members
‘at once.” Amara, 775 F.3d at 519 (quoting Wal-Mart, 564 U.S. at 363). “Class actions based on
claims for individualized monetary relief—implicating the due process rights of absent class
members, who need not be given notice and opt-out rights pursuant to Rule 23(b)(2)—are
impermissible under this provision.” Id.

Certification under Rule 23(b)(2) is clearly not warranted here.

First, | cannot conclude that, if money were off the table, any sane individual would still
have brought this suit to obtain the proposed declaratory or injunctive relief. Indeed, it is not clear
how anyone could obtain an injunction with respect to most of the claims asserted here, since the
proposed class consists of “all persons who purchased ot leased” (past tense) Sonatas made
between 2006 and 2010. No forward-looking injunction (and injunctions are only appropriate
when forward-looking relief is sought) would do anything to benefit class members who have
owned their vehicles for anywhere between seven and fourteen years.'® Plaintiffs suggest no
reason to suspect that class members’ injuries could be cured by a warning; indeed, Plaintiffs’

proposed injunction would accomplish no more than would giving notice of this lawsuit to any

 

8 Model year n vehicles can be purchased in the year n-1.

4]

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 42 of 45

certified class. This is the very definition of an “insignificant or sham request{} for injunctive
relief.” Parker v. Time Warner Entm’t Co., L.P., 331 F.3d 13, 20 (2d Cir. 2003).

Second, the warranty-related injunctive and declaratory relief proposed by Plaintiffs would
“result in no tangible benefit” to any member of the class. Cholakyan v. Mercedes-Benz, USA,
LIC, 281 F.R.D. 534, 559 (C.D, Cal. 2012). “No customer owns or leases a 2006-2010 model
year Sonata vehicle that is still within the five-year warranty period,” (Opp. at 48), so a declaration
that brake repairs resulting from the defect are covered for the duration of the warranty period
helps precisely no one. Any remedy Plaintiffs have is purely a retrospective one for damages.

Plaintiffs’ citation to Jermyn v. Best Buy Stores, L.P., 256 F.R.D. 418 (S.D.N.Y. 2009), is
also unavailing. In that case, I certified a 23 (b)(2) class seeking to enjoin the defendant Best Buy
“from advertising and promoting a price match guarantee or from enforcing its undisclosed Anti-
Price Matching Policy.” Jd at 433. In that case, the allegedly deceptive conduct was ongoing. Jd.
at 434. Here, Plaintiffs have identified no actionable deceptive advertisements or promotions that
are presently being made and so must be enjoined.

Plaintiffs’ motion to certify a class under Rule 23 (b)(2) is therefore denied.

E. Plaintiffs’ Motion to Certify a Rule 23(c)(4} Class for Liability Purposes Is
Denied

Fed. R. Civ. P. 23(c)(4) states, “When appropriate, an action may be brought or maintained
as a class action with respect to particular issues.” A court must ask whether certifying an isolated
issue would “materially advance” the litigation. Charron y. Pinnacle Grp. N.Y. LLC, 269 F.R.D.
221, 242 (S.D.N.Y. 2010). “Issue certification” ig particularly appropriate where a case can be
separated into liability and remedy stages. Id. at 243.

Here, the individual elements that would predominate are themselves liability factors,

including: breach, actual injury, ascertainable loss, causation, and reliance. White the issue of

42
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 43 of 45

whether the Class Vehicles possess a common defect might lend itself to a class proceeding,
Plaintiffs have failed to argue—let alone show——how this would “materially advance” the
litigation, since individual issues of injury, reliance, and causation, and other issues of damages,
would remain to be adjudicated in hundreds or even thousands of cases. Cf Amla, 282 F. Supp.
3d at 765 (denying motion for issue certification where product defect “determination would be
followed by separate, individual hearings to determine specific causation and damages for each
purchaser in those five states”); see also Haag, 330 F.R.D. at 132 n3 (“Plaintiff has made no
showing that certification of a class for liability purposes would clearly and meaningfully advance
the litigation, nor would bifurcating the instant case address the more fundamental problem that
plaintiff is apparently unable to provide proof that the putative class members have suffered
cognizable damages[.]”).

The complaints in Marshall and Miller are prototypical of the sort of case that is routinely
certified for Multi-District treatment—cases where coordinated discovery requirements arising out
of a common defect, but which are not appropriate for class action treatment, are sent to a single

judge for pre-trial proceedings. They are not appropriately certified as class actions under any

theory.

IE. Scheduling Order

Although no class will be certified, this Court retains jurisdiction over the Named
Plaintiffs’ individual cases under CAFA. F°9 Capital v. Pappas, 856 F.3d 61, 77 (2d Cir.), cert.
denied, 138 S. Ct. 473 (2017).

The Court therefore enters the following scheduling order:

Any additional discovery (whether fact or expert discovery) that needs to be taken, either

because it has been deferred or in light of this opinion, must be completed by August 30, 201 9,

43

 
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 44 of 45

Motions for summary judgment, which should include the grounds identified in this
opinion, are due by September 27, 2019. I will go through the summary judgment process only
once, so HMA’s pending summary judgment motion (12-cv-3072, Dkt. No. 137) is denied without
prejudice to renewal in accordance with the schedule herein set. In any such motion, HMA must
assert any and all grounds for summary judgment that it has, including any that may have been
identified in this opinion.

As noted in footnote 1, supra, HMA filed two Daubert motions. (12-cv-3072, Dkt. Nos.
111, 115.) Those motions are also denied without prejudice. They should be refiled in connection
with renewed summary judgment motions at the end of September.

Opposition papers on all motions are due by October 25, 2019, Reply papers are due
November 1, 2019.

These dates will NOT be extended for any reason. The Marshall case has been pending
for seven years. It is my intention to get these cases off the Court’s docket as soon as possible.

{ will not require the parties to submit their joint pre-trial order until any motions for

summary judgment have been decided.

CONCLUSION

For the reasons stated above, the Court denies Plaintiffs’ motion for class certification,
motion to designate the Named Plaintiffs as Proposed Class Representatives, and motion to appoint
class counsel. The Court also denies without prejudice HMA’s Daubert motions and pending
summary judgment motion.

The Clerk of Court is respectfully requested to close the following motions:

© For Civil Action No, 12-cv-3072, Dkt. No. 83, 111, 115, and 137; and

e For Civil Action No. 15-cv-4722, Dkt. No, 64.

44
Case 1:12-cv-03072-CM Document 142 Filed 06/14/19 Page 45 of 45

 

Dated: June 14, 2019 Au. kh.

 

Chief Judge

BY ECF TO ALL PARTIES

45

 
